PER CURIAM.
The husband in a divorce case transferred a large sum of money to the appellant. The money was gathered together by the liquidation of almost all of the husband’s assets, and the transfer was made five days before the husband filed suit for divorce. The trial court found that the transfer was fraudulent. The appellant, who had received the funds, brings this appeal to reverse the judgment in favor of the appellee, the wife in the divorce case.
Two points are presented. The first urges that the evidence is insufficient to support the judgment. We have reviewed the record and hold that the evidence is sufficient. See Frell v. Frell, Fla.App.1963, 154 So.2d 706.
The second point urges error in the denial of appellant’s petition for rehearing which was based upon newly discovered evidence. The alleged newly discovered *57evidence did not meet the requirements set out in Dade National Bank of Miami v. Kay, Fla.App.1961, 131 So.2d 24, and Drew v. Chambers, Fla.App.1961, 133 So.2d 589. Therefore no error has been shown.
Affirmed.